EMBRY, Justice.
Petition of the State of Alabama for writ of certiorari to the Court of Criminal Appeals to review, revise and reverse the judgment of that Court in Gillogly v. State, 55 Ala.App. 230, 314 So.2d 304 [1975]. Writ denied. Denial of writs of certiorari are frequent and should not be considered as an expression of this Court concerning the merits of the controversy. Ford Motor Credit Corp. v. Ditton (Ex parte Ditton), 292 Ala. 423, 295 So.2d 412.
We will not consider the aptness of the quoted language from Husch v. State, *201211 Ala. 274, 100 So. 321 or the decision in Strange v. State, 43 Ala.App. 599, 197 So. 2d 437, cited by the Court of Criminal Appeals as it reached the correct result in this case.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.